United States Securities and Exchange Commission Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 Commission file number 001-33106 (Exact name of registrant as specified in its charter) MARYLAND 20-3073047 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 808 Wilshire Boulevard, Suite 200, Santa Monica, California (Address of principal executive offices) (Zip Code) (310) 255-7700 (Registrant’s telephone number, including area code) None (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filerx Accelerated filero Non-accelerated filero(Do not check if a smaller reporting company) Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at April 30, 2012 Common Stock, 139,632,308 shares $0.01 par value per share 1 DOUGLAS EMMETT, INC. FORM 10-Q TABLE OF CONTENTS PAGE NO. PART I. FINANCIAL INFORMATION Item 1 Financial Statements 3 Consolidated Balance Sheets as of March 31, 2012 (unaudited) and December 31, 2011 3 Consolidated Statements of Operations for the three months ended March 31, 2012 and 2011 (unaudited) 4 Consolidated Statements of Comprehensive Income for the three months ended March 31, 2012 and 2011 (unaudited) 4 Consolidated Statements of Cash Flows for the three months ended March 31, 2012 and 2011 (unaudited) 5 Notes to Consolidated Financial Statements 6 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3 Quantitative and Qualitative Disclosures About Market Risk 28 Item 4 Controls and Procedures 28 PART II. OTHER INFORMATION Item 1 Legal Proceedings 29 Item 1A Risk Factors 29 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 29 Item 3 Defaults Upon Senior Securities 29 Item 4 Mine Safety Disclosures 29 Item 5 Other Information 29 Item 6 Exhibits 30 Signatures 31 2 PART I.FINANCIAL INFORMATION Item 1.Financial Statements Douglas Emmett, Inc. Consolidated Balance Sheets (in thousands, except shares and per share data) March 31, 2012 December 31, 2011 (unaudited) Assets Investment in real estate: Land $ $ Buildings and improvements Tenant improvements and lease intangibles Investment in real estate, gross Less: accumulated depreciation ) ) Investment in real estate, net Cash and cash equivalents Tenant receivables, net Deferred rent receivables, net Interest rate contracts 58 Acquired lease intangible assets, net Investment in unconsolidated real estate funds Other assets Total assets $ $ Liabilities Secured notes payable, including loan premium $ $ Accounts payable and accrued liabilities Security deposits Acquired lease intangible liabilities, net Interest rate contracts Dividends payable Total liabilities Equity Douglas Emmett, Inc. stockholders' equity: Common Stock, $0.01 par value 750,000,000 authorized, 139,631,479 and 131,070,239 outstanding at March 31, 2012 and December 31, 2011, respectively Additional paid-in capital Accumulated other comprehensive income (loss) ) ) Accumulated deficit ) ) Total Douglas Emmett, Inc. stockholders' equity Noncontrolling interests Total equity Total liabilities and equity $ $ See notes to consolidated financial statements. 3 Douglas Emmett, Inc. Consolidated Statements of Operations (unaudited and in thousands, except shares and per share data) Three Months Ended March 31, Revenues Office rental Rental revenues $ $ Tenant recoveries Parking and other income Total office revenues Multifamily rental Rental revenues Parking and other income Total multifamily revenues Total revenues Operating Expenses Office expense Multifamily expense General and administrative Depreciation and amortization Total operating expenses Operating income Other income Loss including depreciation, from unconsolidated real estate funds ) ) Interest expense ) ) Net income (loss) ) Less:Net (income) loss attributable to noncontrolling interests ) (4 ) Net income (loss) attributable to common stockholders $ $ ) Net income (loss) attributable to common stockholders per share – basic $ $ ) Net income (loss) attributable to common stockholders per share – fully diluted $ $ ) Dividends declared per common share $ $ Douglas Emmett, Inc. Consolidated Statements of Comprehensive Income (unaudited and in thousands) Three Months Ended March 31, Net income (loss) $ $ ) Other comprehensive income (loss): cash flow hedge adjustment Comprehensive income (loss) Less comprehensive (income) loss attributable to noncontrolling interests ) ) Comprehensive income (loss) attributable to common stockholders $ $ See notes to consolidated financial statements. 4 Douglas Emmett, Inc. Consolidated Statements of Cash Flows (unaudited and in thousands) Three Months Ended March 31, Operating Activities Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Loss, including depreciation, from unconsolidated real estate funds Depreciation and amortization Net accretion of acquired lease intangibles ) ) Amortization of deferred loan costs Amortization of loan premium ) ) Non-cash market value adjustments on interest rate contracts Non-cash amortization of stock-based compensation Change in working capital components: Tenant receivables ) Deferred rent receivables ) ) Accounts payable and accrued expenses Security deposits Other Net cash provided by operating activities Investing Activities Capital expenditures ) ) Contributions to unconsolidated real estate funds ) - Acquisitions of additional interests in unconsolidated real estate funds ) - Distributions from unconsolidated real estate funds Net cash used in investing activities ) ) Financing Activities Proceeds from long-term borrowings Deferred loan costs ) ) Refund of loan deposit - Repayment of borrowings ) ) Distributions to noncontrolling interests ) ) Distributions of capital to noncontrolling interests ) - Issuance of common stock, net - Cash dividends ) ) Investment in taxable REIT subsidiary - 10 Net cash used in financing activities ) ) Increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ See notes to consolidated financial statements. 5 Douglas Emmett, Inc. Notes to Consolidated Financial Statements (unaudited) 1. Overview Organization and Description of Business Douglas Emmett, Inc. is a fully integrated, self-administered and self-managed Real Estate Investment Trust (REIT). The terms “us,” “we” and “our” as used in these financial statements refer to Douglas Emmett, Inc. and its subsidiaries. Through our interest in Douglas Emmett Properties, LP (our operating partnership) and its subsidiaries, as well as our investment in our institutional unconsolidated real estate funds (Funds), we own or partially own, manage, lease, acquire and develop real estate, consisting primarily of office and multifamily properties. As of March 31, 2012, we own a consolidated portfolio of 50 office properties (including ancillary retail space) and 9 multifamily properties, as well as the fee interests in 2 parcels of land subject to ground leases. Alongside our consolidated portfolio, we also manage and own equity interests in our Funds which, at March 31, 2012, owned 8 additional office properties, for a combined 58 office properties in our total portfolio. All of these properties are located in Los Angeles County, California and Honolulu, Hawaii. We are one of the largest owners and operators of high-quality office and multifamily properties in Los Angeles County, California and in Honolulu, Hawaii. Our presence in Los Angeles and Honolulu is the result of a consistent and focused strategy of identifying submarkets that are supply constrained, have high barriers to entry and typically exhibit strong economic characteristics such as population and job growth and a diverse economic base. In our office portfolio, we focus primarily on owning and acquiring a substantial share of top-tier office properties within submarkets located near high-end executive housing and key lifestyle amenities. In our multifamily portfolio, we focus primarily on owning and acquiring select properties at premier locations within these same submarkets. Our properties are concentrated in 9 premier Los Angeles County submarkets—Brentwood, Olympic Corridor, Century City, Santa Monica, Beverly Hills, Westwood, Sherman Oaks/Encino, Warner Center/Woodland Hills and Burbank—as well as in Honolulu, Hawaii. Basis of Presentation The accompanying consolidated financial statements as of March 31, 2012 and December 31, 2011 and for the three months ended March 31, 2012 and 2011 are the consolidated financial statements of Douglas Emmett, Inc. and our subsidiaries, including our operating partnership.All significant intercompany balances and transactions have been eliminated in our consolidated financial statements. The accompanying unaudited interim financial statements have been prepared pursuant to the rules and regulations of the U.S. Securities and Exchange Commission (SEC).Certain information and footnote disclosures normally included in the financial statements prepared in accordance with accounting principles generally accepted in the United States (GAAP) may have been condensed or omitted pursuant to SEC rules and regulations, although we believe that the disclosures are adequate to make their presentation not misleading.The accompanying unaudited financial statements include, in our opinion, all adjustments, consisting of normal recurring adjustments, necessary to present fairly the financial information set forth therein.The results of operations for the interim periods are not necessarily indicative of the results that may be expected for the year ended December 31, 2012.The interim financial statements should be read in conjunction with the consolidated financial statements in our 2011 Annual Report on Form 10-K and the notes thereto.Any reference to the number of properties and square footage are unaudited and outside the scope of our independent registered public accounting firm’s review of our financial statements in accordance with the standards of the United States Public Company Accounting Oversight Board. The preparation of financial statements in conformity with GAAP requires us to make certain estimates and assumptions, including, for example, with respect to the allocation of the purchase price of acquisitions among land, buildings, improvements, equipment and any related intangible assets and liabilities.These estimates and assumptions are subjective and affect the reported amounts in the consolidated financial statements and accompanying notes.Actual results could differ materially from those estimates. 6 Douglas Emmett, Inc. Notes to Consolidated Financial Statements (continued) (unaudited) 2. Summary of Significant Accounting Policies We have not made any material changes during the period covered by this report to our significant accounting policies included in our 2011 Annual Report on Form 10-K. Earnings Per Share (EPS) We calculate basic EPS by dividing the net income attributable to common stockholders for the period by the weighted average number of common shares outstanding during the period.We calculate fully diluted EPS by dividing the net income attributable to common stockholders and holders of equity in our consolidated operating partnership for the period by the weighted average number of common shares and dilutive instruments outstanding during the period using the treasury stock method. Three Months Ended March 31, Numerator (in thousands): Net income (loss) attributable to common stockholders $ $ ) Add back: Net income (loss) attributable to noncontrolling interests in our Operating Partnership - Numerator for diluted net income (loss) attributable to all equity holders $ $ ) Denominator (in thousands): Weighted average shares of common stock outstanding - basic Effect of dilutive securities (1) : Operating partnership units - Stock options - Unvested long term incentive plan (LTIP) units - Weighted average shares of common stock and common stock equivalents outstanding - fully diluted Basic earnings per share: Net income (loss) attributable to common stockholders per share $ $ ) Fully diluted earnings per share: Net income (loss) attributable to common stockholders per share $ $ ) Fully diluted shares represent ownership in our company through shares of common stock, units in our operating partnership and other convertible equity instruments. Basic and fully diluted shares are calculated in accordance with GAAP, and include common stock plus dilutive equity instruments, as appropriate. For the three months ended March 31, 2011, all potentially dilutive instruments, including OP units, stock options, and LTIP units have been excluded from the computation of weighted average dilutive shares outstanding because they were not dilutive. 7 Douglas Emmett, Inc. Notes to Consolidated Financial Statements (continued) (unaudited) Income Taxes We have elected to be taxed as a REIT under the Internal Revenue Code of 1986, as amended. Provided we qualify for taxation as a REIT, we are generally not subject to corporate-level income tax on the earnings distributed currently to our stockholders that we derive from our REIT qualifying activities. We are subject to corporate-level tax on the earnings we derive through our taxable REIT subsidiaries (TRS). Recently Issued Accounting Literature Changes to GAAP are established by the Financial Accounting Standards Board (FASB) in the form of Accounting Standard Updates (ASUs).We consider the applicability and impact of all ASUs. In May 2011, the FASB issued ASU No. 2011-04, Fair Value Measurement (Topic 820): Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs.The amendments of this ASU result in common fair value measurement and disclosure requirements in U.S. GAAP and IFRS.This ASU is effective for fiscal years, and interim periods within those years, beginning after December 15, 2011, which for us means the first quarter of 2012. We adopted ASU 2011-04 during the first quarter of 2012, and it did not have a material effect on our financial position or results of operations, as it only affects disclosure. The FASB did not issue any ASUs during the first quarter of 2012 that are expected to be applicable and have a material impact. 3. Segment Reporting Segment information is prepared on the same basis that we review information for operational decision-making purposes.We operate in two business segments: (i) the acquisition, redevelopment, ownership and management of office real estate and (ii) the acquisition, redevelopment, ownership and management of multifamily real estate.The products for our office segment primarily include rental of office space and other tenant services, including parking and storage space rental.The products for our multifamily segment include rental of apartments and other tenant services, including parking and storage space rental. Asset information by segment is not reported because we do not use this measure to assess performance or make decisions to allocate resources.Therefore, depreciation and amortization expense is not allocated among segments.Interest and other income, management services, general and administrative expenses, interest expense, and net derivative gains and losses are not included in segment profit as our internal reporting addresses these items on a corporate level. Segment profit is not a measure of operating income or cash flows from operating activities as measured by GAAP, and it is not indicative of cash available to fund cash needs and should not be considered an alternative to cash flows as a measure of liquidity.Not all companies may calculate segment profit in the same manner.We consider segment profit to be an appropriate supplemental measure to net income because it can assist both investors and management in understanding the core operations of our properties. The following table represents operating activity within our reportable segments (in thousands): Three Months Ended March 31, Office Segment Rental revenue $ $ Rental expense ) ) Segment profit Multifamily Segment Rental revenue Rental expense ) ) Segment profit Total segments' profit $ $ 8 Douglas Emmett, Inc. Notes to Consolidated Financial Statements (continued) (unaudited) The following table is a reconciliation of segment profit to net loss attributable to common stockholders (in thousands): Three Months Ended March 31, Total segments' profit $ $ General and administrative expense ) ) Depreciation and amortization ) ) Other income Loss, including depreciation, from unconsolidated real estate funds ) ) Interest expense ) ) Net income (loss) ) Less: Net (income) loss attributable to noncontrolling interests ) (4
